Title: From Thomas Jefferson to James Oldham, 20 July 1805
From: Jefferson, Thomas
To: Oldham, James


                  
                     Dear Sir
                     
                     Monticello July 20. 05.
                  
                  I am informed that James Hemings my servant has put himself under your superintendance until he can hear from me on the subject of his return. I can readily excuse the follies of a boy and therefore his return shall ensure him an entire pardon. during my absence hereafter I should place him with Johnny Hemings and Lewis at house-joiner’s work. if you will get him a passage in the Richmond stage I will get mr Higginbotham to pay his fare on his arrival at Milton. accept my best wishes
                  
                     Th: Jefferson
                     
                  
               